         Case
          Case1:16-cv-00828-KMW
               1:16-cv-00828-KMW Document
                                 Document314-2 Filed~
                                          318 Filed    ~~ ~ Page
                                                    10/01/19 ~:!:::::===~===-i
                                                                  1 of 4
                                                      USDSSDNY
                                                                        DOCUMENT
UNITED STATES DISTRICT COURT                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                           DOC#: - - - - - . - -......---
---------------------------------------------------------------x        DATE FILED: to £ I q
                                                                                           '
                                                                                            I .I
SECURITIES AND EXCHANGE
COMMISSION,
                                                                   No. 16 Civ. 828 (KMW)
                                   Plaintiff,
                                                                   ECF Case
                 v.

AMERICAN GROWTH FUNDING II, LLC,
PORTFOLIO"ADVISORS ALLLIANCE, INC.,
RALPH C. JOHNSON,
HOW ARD J. ALLEN III,
and
KERRI L. WASSERMAN,

                                   Defendants.
---------------------------------------------------------------x



        Pursuant to the Jury Verdict against Defendant Kerri L. Wasserman ("Defendant"),

entered on May 16, 2019 (ECF No. 279), and the Court's Opinion & Order on remedies, entered

on September 24, 2019 (ECF No . 313):

                                                         I.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section l0(b) of the

Securities Exchange Act of 1934 (the "Exchange Act") [15 U.S.C. § 78j(b)] and Rule l0b-5

promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

         (a)     to employ any device, scheme, or artifice to defraud;
.'           Case
              Case1:16-cv-00828-KMW
                   1:16-cv-00828-KMW Document
                                      Document314-2 Filed10/01/19
                                               318 Filed  09/25/19 Page
                                                                    Page22ofof44




             (b)     to make any untrue statement of a material fact or to omit to state a material fact

                     necessary in order to make the statements made, in the light of the circumstances

                     under which they were made, not misleading; or

             (c)     to engage in any act, practice, or course of business which operates or would

                     operate as a fraud or deceit upon any person.

             IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

     Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

     receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

     officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

     participation with Defendant or with anyone described in (a).

                                                      II.

             IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

     permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

     (the "Securities Act") [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any

     means or instruments of transportation or communication in interstate commerce or by use of the

     mails, directly or indirectly:

             (a)     to employ any device, scheme, or artifice to defraud;

             (b)     to obtain money or property by means of any untrue statement of a material fact

                     or any omission of a material fact necessary in order to make the statements

                     made, in light of the circumstances under which they were made, not misleading;

             or

             (c)     to engage in any transaction, practice, or course of business which operates or

                     would operate as a fraud or deceit upon the purchaser.



                                                       2
..   .,          Case
                  Case1:16-cv-00828-KMW
                       1:16-cv-00828-KMW Document
                                          Document314-2 Filed10/01/19
                                                   318 Filed  09/25/19 Page
                                                                        Page33ofof44




                 IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

      Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

      receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

      officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

      participation with Defendant's or with anyone described in (a).

                                                         III.

                 IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant shall pay a

      civil penalty in the amount of $100,000 to the Securities and Exchange Commission pursuant to

      Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 2l(d)(3) of the Exchange

      Act [15 U.S.C. § 78u(d)(3)]. Defendant shall satisfy the obligation to pay a civil penalty ordered

      pursuant to this paragraph by paying the amount ordered to the Securities and Exchange
                                 (()0
      Commission within ~ days after entry of this Final Judgment.
                                \<!'AW
                 Defendant may transmit payment electronically to the Commission, which will provide

      detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

      from a bank account via Pay.gov through the SEC website at

      http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

      cashier' s check, or United States postal money order payable to the Securities and Exchange

      Commission, which shall be delivered or mailed to

                 Enterprise Services Center
                 Accounts Receivable Branch
                 6500 South MacArthur Boulevard
                 Oklahoma City, OK 73169

          and shall be accompanied by a letter identifying the case title, civil action number, and name of

      this Court; Kerri L. Wasserman as a defendant in this action; and specifying that payment is

          made pursuant to this Final Judgment.


                                                           3
·,        Case
           Case1:16-cv-00828-KMW
                1:16-cv-00828-KMW Document
                                   Document314-2 Filed10/01/19
                                            318 Filed  09/25/19 Page
                                                                 Page44of
                                                                        of44




          Defendant shall simultaneously transmit photocopies of evidence of payment and case

 identifying information to the Commission's counsel in this action. By making this payment,

 Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

 of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant

 to this Final Judgment to the United States Treasury. Defendant shall pay post-judgment interest

 on any delinquent amounts pursuant to 28 U.S.C. § 1961.



                                                  IV.

          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

 jurisdiction ofthis matter for the purposes of enforcing the terms of this Final Judgment.



 Dated:     /l> - I - If


                                                        HON. KIMBA M. WOOD
                                                        UNITED STATES DISTRICT JUDGE




                                                    4
